MEMORANDUM **
Christian King appeals his conviction and 63-month sentence following his guilty plea to possession with intent to distribute approximately 800 grams of a substance containing a detectable amount of MDMA, a schedule I controlled substance, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), King’s counsel has submitted a brief stating that counsel has found no meritorious issues for review. Appellant did not file a supplemental pro se brief, and the government did not file a brief.
Our consideration of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.